75 S.E.2d 520 (1953)
237 N.C. 528
In re STEVENSON et al.
No. 378.
Supreme Court of North Carolina.
April 15, 1953.
*523 Robert S. Cahoon, Greensboro, for appellants.
H. Nelson Woodson, Salisbury, for North Carolina Finishing Co., appellee.
R. B. Overton, R. B. Billings, D. G. Ball, and W. D. Haloman, Raleigh, for Employment Security Commission of North Carolina, appellee.
WINBORNE, Justice.
G.S. § 96-14(d) of the Employment Security Law of North Carolina provides that "An individual shall be disqualified for benefits * * *. (d) For any week with respect to which the Commission finds that his total or partial unemployment is due to a stoppage of work which exists because of a labor dispute at the factory, establishment, or other premises at which he is or was last employed * * *."
Admittedly in the case in hand a stoppage of work because of a labor dispute occurred on 24 March, 1952, at the plant of the North Carolina Finishing Company at which claimant-employees were last employed. A strike, involving all production and maintenance employees, was commenced on that day, and continued until 7 June, 1952, and claimant-employees participated, and were interested in the strike, and the causes of it, and were unemployed during the strike.
And appellants state in their brief filed on this appeal that "the sole issue, and the only one upon which evidence was taken, was whether the appellants were disqualified to receive benefits under the provisions of Section 96-14(d) of the General Statutes * * *."
Indeed, the claimant-appellants have the burden to show to the satisfaction of the Commission that they were not disqualified for benefits under this section of the Employment Security Law. In Re *524 Steelman, 219 N.C. 306, 13 S.E.2d 544; Employment Security Comm. v. Jarrell, 231 N.C. 381, 57 S.E.2d 403.
And it is provided in G.S. § 96-15 (i) that on appeal to the Superior Court from any final decision of the Employment Security Commission, the findings of the Commission as to the facts, if supported by evidence, and in the absence of fraud, shall be conclusive and the jurisdiction of the court is confined to questions of law. And an appeal may be taken from the decision of the Superior Court, as provided in civil actions.
A reading of the record on this appeal reveals ample evidence to support the findings of fact made by the Special Claims Deputy, and adopted and affirmed by the Commission. And there is no suggestion of fraud. Hence the findings of the Commission are conclusive on appeal to Superior Court and in this Court. Unemployment Compensation Comm. v. Martin, 228 N.C. 277, 45 S.E.2d 385; Employment Security Comm. v. Kermon, 232 N.C. 342, 60 S.E.2d 580.
Therefore in the light of the findings of fact of the Commission, does it follow as a matter of law that the unemployment of claimant-employees, after the strike ceased to exist to date of the hearing before the Special Claims Deputy, to wit, 27 June, 1952, was due to a stoppage of work which existed because of the labor dispute?
This exact question has not been presented heretofore to this Court. However, it has been considered and passed upon by courts of other States which have adopted statutes in almost identical language as G.S. § 96-14(d). See Carnegie-Illinois Steel Corp. v. Review Board of the Indiana Employment Security Division, 1947, 117 Ind. App. 379, 72 N.E.2d 662; Blakely v. Review Board of Indiana Employment Security Division, 1950, 120 Ind.App. 257, 90 N.E.2d 353; Chrysler Corp. v. Review Board, 1950, 120 Ind.App. 425, 92 N.E.2d 565; American Steel Foundries v. Gordon, 1949, 404 Ill. 174, 88 N.E.2d 465; Ablondi v. Board of Review, Division of Employment Security, Dept. of Labor & Industry, 1950, 8 N.J.Super. 71, 73 A.2d 262; Magner v. Kinney, 1942, 141 Neb. 122, 2 N.W.2d 689; Saunders v. Maryland Unemployment Compensation Board, Md., 1947, 53 A.2d 579; Bako v. Unemployment Compensation Board of Review, 171 Pa. Super. 222, 90 A.2d 309; M. A. Ferst Limited v. Huiet, 1949, 78 Ga.App. 855, 52 S.E. 2d 336.
While these decisions of other courts are not controlling here, they appear to have been well considered, and decided, and are most persuasive. There, as here, the statute under consideration is in plain and unambiguous language, and needs only a literal interpretation to ascertain the legislative intent as expressed in the statute.
The trend of these decisions is, as expressed in the Carnegie case, supra [117 Ind.App. 379, 72 N.E.2d 667], that "A stoppage of work commences at the plant of the employer when a definite check in production operations occurs", and "A stoppage of work ceases when operations are resumed on a normal basis"; but that "The stoppage of work caused by a labor dispute * * * must not exceed the time which is reasonably necessary and required to physically resume normal operations in such plant or establishments".
And as stated in the Saunders case, supra [53 A.2d 585], "The benefits of the law are denied only when the unemployment is due to a labor dispute. Whether it is, or whether it is not, is a question to be determined in each case. The line of demarcation is not the end of the strike but the end of the work stoppage due to the strike. That test is applied to all alike, and there is no discrimination."
In the light of these principles, the Employment Security Commission of North Carolina has found as a fact that the unemployment of claimant-employees after the strike was called off was "due to a stoppage of work caused by a labor dispute", and will continue "so long as there is a stoppage of work attributable to a labor dispute at the plant" of the employer.
Indeed, there is nothing on this record to show that the stoppage of work at the plant of the North Carolina Finishing Company *525 exceeded the time reasonably necessary and "required to physically resume normal operations" in the chain process method of operation in use at its plant, as found by the Commission.
After careful review of the record and case on appeal, error in matters of law is not made to appear. Hence, the judgment from which appeal is taken is
Affirmed.